                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                 UNITED STATES DISTRICT COURT

                                  7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   SAN FRANCISCO BAYKEEPER, et al.,
                                  11                 Plaintiffs,                           No. C 19-05941 WHA (lead case)
                                  12          v.                                           Consolidated With
Northern District of California
 United States District Court




                                  13   U.S. ENVIRONMENTAL PROTECTION                       No. C 19-05943 WHA
                                       AGENCY, et al.,
                                  14
                                                     Defendant.                            ORDER ON DISCOVERY DISPUTE
                                  15
                                  16   REDWOOD CITY PLANT SITE, LLC,
                                  17                 Intervenor-Defendant.
                                  18
                                  19        Plaintiffs request an order compelling the government to file a privilege log disclosing

                                  20   what documents the government withheld from the administrative record (Dkt. No. 57). As the

                                  21   Court previously indicated, a privilege log is necessary to smoke out the record-related issues.

                                  22   The government shall please file their privilege log by MARCH 27 at NOON.

                                  23
                                  24        IT IS SO ORDERED.

                                  25
                                  26   Dated: March 16, 2020.

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
